Exhibit 10.2

 

[g32811kii001.jpg]

 

December 10, 2014                                     

 

STRICTLY CONFIDENTIAL

 

Mark D. Perrin
Chief Executive Officer
InVivo Therapeutics Holdings Corp.
One Kendall Square
Suite B14402
Cambridge, MA  02139

 

Dear Mr. Perrin:

 

This letter agreement (this “Agreement”) constitutes the agreement between
InVivo Therapeutics Holdings Corp. (the “Company”) and H.C. Wainwright & Co.,
LLC (“Wainwright”) that Wainwright shall serve as the exclusive agent, advisor
or underwriter in any offering (each, an “Offering”) of common stock of the
Company (the “Securities”) during the Term (as defined below) of this
Agreement.  The terms of each Offering and the Securities issued in connection
therewith shall be mutually agreed upon by the Company and Wainwright and
nothing herein implies that Wainwright would have the power or authority to bind
the Company and nothing herein implies that the Company shall have an obligation
to issue any Securities.  It is understood that Wainwright’s assistance in an
Offering will be subject to the satisfactory completion of such investigation
and inquiry into the affairs of the Company as Wainwright deems appropriate
under the circumstances and to the receipt of all internal approvals of
Wainwright in connection with the transaction.  The Company expressly
acknowledges and agrees that Wainwright’s involvement in an Offering is strictly
on a reasonable best efforts basis and that the consummation of an Offering will
be subject to, among other things, market conditions.  The execution of this
Agreement does not constitute a commitment by Wainwright to purchase the
Securities and does not ensure a successful Offering of the Securities or the
success of Wainwright with respect to securing any other financing on behalf of
the Company.  Wainwright may retain other brokers, dealers, agents or
underwriters on its behalf in connection with an Offering.

 

A.                                    Compensation; Reimbursement.  At the
closing of each Offering (each, a “Closing”), the Company shall compensate
Wainwright as follows:

 

1.                                      Cash Fee.  The Company shall pay to
Wainwright a cash fee, or as to an underwritten Offering an underwriter
discount, equal to 7% of the aggregate gross proceeds raised in each Offering.

 

2.                                      Expense Allowance.  Out of the proceeds
of each Closing, the Company also agrees to pay Wainwright a non-accountable
expense allowance of the lesser of (a) 1% of the gross proceeds raised in such
Offering and (b) $50,000 (provided, however,

 

430 Park Avenue | New York, New York  10022 | 212.356.0500 | www.hcwco.com
Member:  FINRA/SIPC

 

--------------------------------------------------------------------------------


 

that such reimbursement amount in no way limits or impairs the indemnification
and contribution provisions of this Agreement).

 

3.                                      Right of First Refusal.  If, within the
three-month period following consummation of each Offering, the Company or any
of its subsidiaries (i) decides to finance or refinance any indebtedness using a
manager or agent, Wainwright (or any affiliate designated by Wainwright) shall
have the right to act as lead manager, lead placement agent or lead agent with
respect to such financing or refinancing; or (ii) decides to raise funds by
means of a public offering or a private placement of equity or debt securities
using an underwriter or placement agent, Wainwright (or any affiliate designated
by Wainwright) shall have the right to act as sole underwriter or sole placement
agent for such financing, except with respect to those transactions currently
contemplated by the Company and set forth on the attached Schedule A.  If
Wainwright or one of its affiliates decides to accept any such engagement, the
agreement governing such engagement will contain, among other things, provisions
for customary fees for transactions of similar size and nature and the
provisions of this Agreement (but in any event having compensation terms no less
favorable to Wainwright than the compensation terms hereunder), including
indemnification, which are appropriate to such a transaction.  If no Offering is
consummated pursuant to this Agreement, the parties agree that Wainwright has no
rights of first refusal pursuant to this section.

 

B.                                    Term and Termination of Engagement;
Exclusivity.  The term of Wainwright’s exclusive engagement will begin on the
date hereof and end on January 31, 2015 (the “Term”).  Notwithstanding anything
to the contrary contained herein, the Company agrees that the provisions
relating to the payment of fees, reimbursement of expenses, indemnification and
contribution, confidentiality, conflicts, independent contractor and waiver of
the right to trial by jury will survive any termination of this Agreement. 
During Wainwright’s engagement hereunder:  (i) the Company will not, and will
not permit its representatives to, other than in coordination with Wainwright,
contact or solicit institutions, corporations or other entities or individuals
as potential purchasers of the Securities, except with respect to the
transactions set forth on Schedule A, and (ii) the Company will not pursue any
financing transaction which would be in lieu of an Offering, other than as set
forth on Schedule A.  Wainwright hereby agrees that all contemplated
transactions set forth on Schedule A are excluded from its representation of the
Company and it has no claim to any fees or compensation related to such
potential transactions, and further acknowledges that it has approved the
exclusion of these transactions from the terms of its engagement.  Furthermore,
the Company agrees that during Wainwright’s engagement hereunder, all inquiries,
whether direct or indirect, from prospective investors will be referred to
Wainwright and will be deemed to have been contacted by Wainwright in connection
with an Offering, except as contemplated by Schedule A.

 

C.                                    Information; Reliance.  The Company shall
furnish, or cause to be furnished, to Wainwright all information requested by
Wainwright for the purpose of rendering services hereunder (all such information
being the “Information”).  In addition, the Company agrees to make available to
Wainwright upon request from time to time the officers, directors, accountants,
counsel and other advisors of the Company.  The Company recognizes and confirms
that Wainwright (a) will use and rely on the Information, including any
documents provided to investors in each Offering (the “Offering Documents” which
shall include any Purchase

 

2

--------------------------------------------------------------------------------


 

Agreements (as defined below)), and on information available from generally
recognized public sources in performing the services contemplated by this
Agreement without having independently verified the same; (b) does not assume
responsibility for the accuracy or completeness of the Offering Documents or the
Information and such other information; and (c) will not make an appraisal of
any of the assets or liabilities of the Company.  Upon reasonable request, the
Company will meet with Wainwright or its representatives to discuss all
information relevant for disclosure in the Offering Documents and will cooperate
in any investigation undertaken by Wainwright thereof, including any document
included or incorporated by reference therein.  At each Offering, at the request
of Wainwright, the Company shall deliver such legal letters, comfort letters and
officer’s certificates, all in form and substance satisfactory to Wainwright and
its counsel as is customary for such Offering.  Wainwright shall be a third
party beneficiary of any representations, warranties, covenants and closing
conditions made by the Company in any Offering Documents, including
representations, warranties, covenants and closing conditions made to any
investor in an Offering.

 

D.                                    Related Agreements.  At each Offering, the
Company shall enter into the following additional agreements:

 

1.                                      Underwritten Offering.  If an Offering
is an underwritten Offering, the Company and Wainwright shall enter into a
customary underwriting agreement in form and substance satisfactory to
Wainwright and its counsel.

 

2.                                      Best Efforts Offering.  If an Offering
is on a best efforts basis, the sale of Securities to the investors in the
Offering will be evidenced by a purchase agreement (“Purchase Agreement”)
between the Company and such investors in a form reasonably satisfactory to the
Company and Wainwright.  Prior to the signing of any Purchase Agreement,
officers of the Company with responsibility for financial affairs will be
available to answer inquiries from prospective investors.

 

3.                                      Escrow.  In respect of each Offering,
the Company and Wainwright shall enter into an escrow agreement with a third
party escrow agent pursuant to which Wainwright’s compensation shall be paid
from the gross proceeds of the Securities sold.  The Company shall bear the cost
of the escrow agent.

 

4.                                      FINRA Amendments.  Notwithstanding
anything herein to the contrary, in the event that Wainwright determines that
any of the terms provided for hereunder shall not comply with a FINRA rule,
including but not limited to FINRA Rule 5110, then the Company shall agree to
amend this Agreement (or include such revisions in the final underwriting) in
writing upon the request of Wainwright to comply with any such rules; provided
that any such amendments shall not provide for terms that are less favorable to
the Company.

 

E.                                     Confidentiality.  In the event of the
consummation or public announcement of any Offering, Wainwright shall have the
right to disclose its participation in such Offering, including, without
limitation, at its own cost, the placement of “tombstone” advertisements
regarding the Offering in financial and other newspapers and journals.

 

3

--------------------------------------------------------------------------------


 

F.                                      Indemnity.

 

1.                                      In connection with the Company’s
engagement of Wainwright as Offering agent, the Company hereby agrees to
indemnify and hold harmless Wainwright and its affiliates, and the respective
controlling persons, directors, officers, members, shareholders, agents and
employees of any of the foregoing (collectively the “Indemnified Persons”), from
and against any and all claims, actions, suits, proceedings (including those of
shareholders), damages, liabilities and expenses incurred by any of them
(including the reasonable fees and expenses of counsel), as incurred,
(collectively a “Claim”), that are (A) related to or arise out of (i) any
actions taken or omitted to be taken (including any untrue statements made or
any statements omitted to be made) by the Company, or (ii) any actions taken or
omitted to be taken by any Indemnified Person in connection with the Company’s
engagement of Wainwright, or (B) otherwise relate to or arise out of
Wainwright’s activities on the Company’s behalf under Wainwright’s engagement,
and the Company shall reimburse any Indemnified Person for all expenses
(including the reasonable fees and expenses of counsel) as incurred by such
Indemnified Person in connection with investigating, preparing or defending any
such claim, action, suit or proceeding, whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a party. 
The Company will not, however, be responsible for any Claim that is finally
judicially determined to have resulted from the gross negligence, fraud or
willful misconduct of any person seeking indemnification for such Claim.  The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Wainwright
except for any Claim incurred by the Company as a result of such Indemnified
Person’s gross negligence, fraud or willful misconduct.

 

2.                                      The Company further agrees that it will
not, without the prior written consent of Wainwright, settle, compromise or
consent to the entry of any judgment in any pending or threatened Claim in
respect of which indemnification may be sought hereunder (whether or not any
Indemnified Person is an actual or potential party to such Claim), unless such
settlement, compromise or consent includes an unconditional, irrevocable release
of each Indemnified Person from any and all liability arising out of such Claim.

 

3.                                      Promptly upon receipt by an Indemnified
Person of notice of any complaint or the assertion or institution of any Claim
with respect to which indemnification is being sought hereunder, such
Indemnified Person shall notify the Company in writing of such complaint or of
such assertion or institution but failure to so notify the Company shall not
relieve the Company from any obligation it may have hereunder, except and only
to the extent such failure results in the forfeiture by the Company of
substantial rights and defenses.  If the Company so elects, the Company will
assume the defense of such Claim, including the employment of counsel reasonably
satisfactory to such Indemnified Person and the payment of the fees and expenses
of such counsel.  In the event, however, that legal counsel to such Indemnified
Person reasonably determines that having common counsel would present such
counsel with a conflict of interest or if the defendant in, or target of, any
such Claim, includes an Indemnified Person and the Company, and legal counsel to
such Indemnified Person reasonably

 

4

--------------------------------------------------------------------------------


 

concludes that there may be legal defenses available to it or other Indemnified
Persons different from or in addition to those available to the Company, then
such Indemnified Person may employ its own separate counsel to represent or
defend him, her or it in any such Claim and the Company shall pay the reasonable
fees and expenses of such counsel.  Notwithstanding anything herein to the
contrary, if the Company elects not to assume the defense of such Claim or fails
timely or diligently to defend against any Claim after assuming the defense
thereof, the relevant Indemnified Party shall have the right, but not the
obligation, to defend, contest, compromise, settle, assert crossclaims, or
counterclaims or otherwise protect against the same, and shall be fully
indemnified by the Company therefor, including without limitation, for the
reasonable fees and expenses of its counsel and all amounts paid as a result of
such Claim or the compromise or settlement thereof.  In addition, with respect
to any Claim in which the Company assumes the defense, the Indemnified Person
shall have the right to participate in such Claim and to retain his, her or its
own counsel therefor at his, her or its own expense.

 

4.                                      The Company agrees that if any indemnity
sought by an Indemnified Person hereunder is held by a court to be unavailable
for any reason then (whether or not Wainwright is the Indemnified Person), the
Company and Wainwright shall contribute to the Claim for which such indemnity is
held unavailable in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and Wainwright on the other, in
connection with Wainwright’s engagement referred to above, subject to the
limitation that in no event shall the amount of Wainwright’s contribution to
such Claim exceed the amount of fees actually received by Wainwright from the
Company pursuant to Wainwright’s engagement.  The Company hereby agrees that the
relative benefits to the Company, on the one hand, and Wainwright on the other,
with respect to Wainwright’s engagement shall be deemed to be in the same
proportion as (a) the total value paid or proposed to be paid or received by the
Company pursuant to the applicable Offering (whether or not consummated) for
which Wainwright is engaged to render services bears to (b) the fee paid or
proposed to be paid to Wainwright in connection with such engagement.

 

5.                                      The Company’s indemnity, reimbursement
and contribution obligations under this Agreement (a) shall be in addition to,
and shall in no way limit or otherwise adversely affect any rights that any
Indemnified Party may have at law or at equity and (b) shall be effective
whether or not the Company is at fault in any way.

 

G.                                    Limitation of Engagement to the Company. 
The Company acknowledges that Wainwright has been retained only by the Company,
that Wainwright is providing services hereunder as an independent contractor
(and not in any fiduciary or agency capacity) and that the Company’s engagement
of Wainwright is not deemed to be on behalf of, and is not intended to confer
rights upon, any shareholder, owner or partner of the Company or any other
person not a party hereto as against Wainwright or any of its affiliates, or any
of its or their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), employees or agents. 
Unless otherwise expressly agreed in writing by Wainwright, no one other than
the Company is authorized to rely upon this Agreement or any other statements or
conduct of Wainwright, and no one other than the Company is intended to be a
beneficiary of this

 

5

--------------------------------------------------------------------------------


 

Agreement.  The Company acknowledges that any recommendation or advice, written
or oral, given by Wainwright to the Company in connection with Wainwright’s
engagement is intended solely for the benefit and use of the Company’s
management and directors in considering a possible Offering, and any such
recommendation or advice is not on behalf of, and shall not confer any rights or
remedies upon, any other person or be used or relied upon for any other
purpose.  Wainwright shall not have the authority to make any commitment binding
on the Company.  The Company, in its sole discretion, shall have the right to
reject any investor introduced to it by Wainwright.

 

H.                                   Limitation of Wainwright’s Liability to the
Company.  Wainwright and the Company further agree that neither Wainwright nor
any of its affiliates or any of its their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), employees or agents shall have any liability to
the Company, its security holders or creditors, or any person asserting claims
on behalf of or in the right of the Company (whether direct or indirect, in
contract, tort, for an act of negligence or otherwise) for any losses, fees,
damages, liabilities, costs, expenses or equitable relief arising out of or
relating to this Agreement or the services rendered hereunder, except for
losses, fees, damages, liabilities, costs or expenses that arise out of or are
based on any action of or failure to act by Wainwright and that are finally
judicially determined to have resulted solely from the gross negligence, fraud
or willful misconduct of Wainwright.

 

I.                                        Governing Law.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to agreements made and to be fully performed therein.  Any
disputes that arise under this Agreement, even after the termination of this
Agreement, will be heard only in the state or federal courts located in the City
of New York, State of New York.  The parties hereto expressly agree to submit
themselves to the jurisdiction of the foregoing courts in the City of New York,
State of New York.  The parties hereto expressly waive any rights they may have
to contest the jurisdiction, venue or authority of any court sitting in the City
and State of New York.  In the event of the bringing of any action, or suit by a
party hereto against the other party hereto, arising out of or relating to this
Agreement, the party in whose favor the final judgment or award shall be entered
shall be entitled to have and recover from the other party the costs and
expenses incurred in connection therewith, including its reasonable attorneys’
fees.  Any rights to trial by jury with respect to any such action, proceeding
or suit are hereby waived by Wainwright and the Company.

 

J.                                        Notices.  All notices hereunder will
be in writing and sent by certified mail, hand delivery, overnight delivery or
fax, if sent to Wainwright, to H. C. Wainwright & Co. LLC, at the address set
forth on the first page hereof, email address:  notices@hcwco.com, Attention: 
Head of Investment Banking, and if sent to the Company, to the address set forth
on the first page hereof, fax number 617-863-5793, Attention:  Chief Financial
Officer.  Notices sent by certified mail shall be deemed received five days
thereafter, notices sent by hand delivery or overnight delivery shall be deemed
received on the date of the relevant written record of receipt, and notices
delivered by fax shall be deemed received as of the date and time printed
thereon by the fax machine.

 

K.                                   Conflicts.  The Company acknowledges that
Wainwright and its affiliates may have and may continue to have investment
banking and other relationships with parties other

 

6

--------------------------------------------------------------------------------


 

than the Company pursuant to which Wainwright may acquire information of
interest to the Company.  Wainwright shall have no obligation to disclose such
information to the Company or to use such information in connection with any
contemplated transaction.

 

L.                                     Anti-Money Laundering.  To help the
United States government fight the funding of terrorism and money laundering,
the federal laws of the United States requires all financial institutions to
obtain, verify and record information that identifies each person with whom they
do business.  This means we must ask you for certain identifying information,
including a government-issued identification number (e.g., a U.S. taxpayer
identification number) and such other information or documents that we consider
appropriate to verify your identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.

 

M.                                 Miscellaneous.  The Company represents and
warrants that it has all requisite power and authority to enter into and carry
out the terms and provisions of this Agreement and the execution, delivery and
performance of this Agreement does not breach or conflict with any agreement,
document or instrument to which it is a party or bound.  This Agreement shall
not be modified or amended except in writing signed by Wainwright and the
Company.  This Agreement shall be binding upon and inure to the benefit of both
Wainwright and the Company and their respective assigns, successors, and legal
representatives.  This Agreement constitutes the entire agreement of Wainwright
and the Company with respect to this Offering and supersedes any prior
agreements with respect to the subject matter hereof.  If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect, and the
remainder of the Agreement shall remain in full force and effect.  This
Agreement may be executed in counterparts (including facsimile counterparts),
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

*********************

 

7

--------------------------------------------------------------------------------


 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

 

Very truly yours,

 

 

 

H.C. WAINWRIGHT & CO., LLC

 

 

 

 

 

By

/s/ Mark W. Viklund

 

 

Name: Mark W. Viklund

 

 

Title: Chief Executive Officer

 

Accepted and Agreed:

 

 

 

INVIVO THERAPEUTICS HOLDINGS CORP.

 

 

 

 

 

By

/s/ Mark D. Perrin

 

 

Name:

Mark D. Perrin

 

 

Title:

Chief Executive Officer

 

 

8

--------------------------------------------------------------------------------